DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on April 14, 2022.  
Claims 1-2, 6-8, 11-12, 14-17, and 19-20 have been amended.  
Claims 1-20 are pending.

Response to Amendment

Amendments to Claims 1-2, 6-8, 11-12,14-17, and 19-20 are acknowledged.  Amendments to Claims 12, 14-15, 17, and 19-20 are sufficient to overcome the 35 USC 112 rejection of Claims 12-15 and 17-20.
Amendments to independent Claims 1, 11, and 16 are sufficient to overcome the 35 USC 101 rejection of Claims 1-20.  The amended limitations of Claims 1, 11, and 16 integrate the judicial exception into a practical application.  The judicial exception of managing shelf space, which is a method of organizing human interactions and a mental processes, is applied in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.  The amended independent claims include limitations for utilizing a vision monitoring system with a distributed set of imaging devices directed at shelf space regions to detect fulfillment of conditions based on a set of shelf space placement parameters of a first shelf space usage option, and initiating a transaction with a first account. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2008/0208719 “Sharma”, in view of US Pat Pub 2020/0065748 “Durkee”, and further in view of US Pat Pub 2015/0324725 “Roesbery”.

As per Claims 1, 11, and 16, Sharma discloses a method, non-transitory computer-readable medium, and system for inventory stocking management comprising: 
receiving, through the shelf space management portal interface, a plurality of shelf space usage requests from a plurality of accounts (Sharma: [0052]-[0054] and Fig. 7A, visualizations of retails space management system for generating item placement (shelf space usage) for a plurality of items); 
wherein each shelf space usage option specifies fulfillment parameters including at least one product identity and a set of shelf space placement parameters (Sharma: [0024], using item definitions related to storage, sales and management requirements of the retail product, and planning data that includes information related to the retail stores such as aisle requirements, fixtures, category of product locations, etc. for determining retail space management for items); 
selecting a first shelf space usage option from the shelf space management database system (Sharma: [0040] output of the plan-o-gram database is provided to a space management tool that includes visualization and rendering facilities to present a graphical output to the use (e.g., a detailed plan-o-gram of the solution), and [0058] a designated location associated with the rule to inform the user of the location of the rule within the repository). 

Sharma fails to disclose a method, non-transitory computer-readable medium, and system for inventory stocking management comprising: 
operating a shelf space management portal interface with accounts of a plurality of external parties;
of different external parties;
operating a computer vision monitoring system with a distributed set of imaging devices directed at shelf space regions in at least one environment, wherein 
operating the computer vision monitoring system comprises: 
collecting image data, and 
identifying, by processing the image data, products and shelf space locations of the products; 
maintaining a shelving property map based on the products and shelf space locations identified through the computer vision monitoring system; 
communicating stocking directives for the first shelf space usage option; 
processing of updated image data from the computer vision monitoring system and detecting, by one or more processors, a product with a product identifier matching a product identity fulfillment parameter of the first shelf space usage option and detecting fulfillment of conditions based on the set of shelf space placement parameters of the first shelf space usage option and, in response, initiating a transaction with the first account.

Durkee teaches a method, non-transitory computer-readable medium, and system for inventory stocking management comprising: 
operating a computer vision monitoring system with a distributed set of imaging devices directed at shelf space regions in at least one environment (Durkee: [0102], generating real-time image data generated by camera devices throughout an item selection area accurately showing locations of items, positions of items on displays, numbers of items available, etc.), wherein 
operating the computer vision monitoring system comprises: 
collecting image data (Durkee: [0102], generating real-time image data generated by camera devices throughout an item selection area accurately showing locations of items, positions of items on displays, numbers of items available, etc.), and 
identifying, by processing the image data, products and shelf space locations of the products (Durkee: [0102], receiving real-time image data to update the planogram data to more accurately show locations of items); 
maintaining a shelving property map based on the products and shelf space locations identified through the computer vision monitoring system (Durkee: [0102], receiving real-time image data to update the planogram data to more accurately show locations of items); 
communicating stocking directives for the first shelf space usage option (Durkee: [0104], communicates the updated item location data for items that are to be stocked); 
processing of updated image data from the computer vision monitoring system and detecting, by one or more processors, a product with a product identifier matching a product identity fulfillment parameter of the first shelf space usage option and detecting fulfillment of conditions based on the set of shelf space placement parameters of the first shelf space usage option (Durkee: [0089] capturing an item identifier from an image for product identification and [0102], receiving real-time image data to update the planogram data to more accurately show locations of items).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sharma to include maintaining a shelving property map based on image processing as taught by Durkee, with the inventory stocking management as taught by Sharma with the motivation of generating real-time image data to update the planogram data to more accurately show locations of items, positions of items on displays, numbers of items available, etc. (Durkee: [0102]).

Sharma and Durkee fail to disclose a method, non-transitory computer-readable medium, and system for inventory stocking management comprising: 
operating a shelf space management portal interface with accounts of a plurality of external parties;
of different external parties;
and, in response, initiating a transaction with the first account.

Roesbery teaches a method, non-transitory computer-readable medium, and system for inventory stocking management comprising: 
operating a shelf space management portal interface with accounts of a plurality of external parties (Roesbery: [0020]-[0022], creating contractual agreements with item owners for display locations in a retail environment based on a plurality of rules to maximize customer interest/satisfaction and associated sales);
of different external parties (Roesbery: [0020]-[0022], creating contractual agreements with item owners for display locations in a retail environment based on a plurality of rules to maximize customer interest/satisfaction and associated sales);
and, in response, initiating a transaction with the first account (Roesbery: [0030], based on the contractual agreement items are placed in a specific location as part of the transaction of the contractual agreement).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sharma and Durkee to include a plurality of external parties as taught by Roesbery, with the inventory stocking management as taught by Sharma and Durkee with the motivation of generating a planogram with the design of the display as well as the position of each item and the relative position of each item to maximize the impact to the sales volume of a particular item or family of items (Roesbery: [0020]).

As per Claim 2, Sharma discloses a method, further comprising analyzing the shelving property map and detecting usage availability; wherein selecting the first shelf space usage option is selected based on the usage availability (Sharma: [0042]).  

As per Claims 3, 12, and 17, Sharma discloses a method, non-transitory computer-readable medium, wherein selecting the first shelf space usage option comprises: selecting a set of candidate shelf space usage options that have shelf space placement parameters matching a first shelf space region; and selecting the first shelf space usage option from the set of candidate shelf space usage options based on a metric comparison of the set of candidate shelf space usage options (Sharma: [0045]).  

As per Claims 4, 13, and 18, Sharma discloses a method, non-transitory computer-readable medium, wherein selecting the first usage option further comprises calculating a quality score based on at least a comparison of the product identity of the first shelf space usage option and the first shelf space region; and wherein the metric comparison includes at least a comparison of quality score (Sharma: [0032] and [0038]).  

As per Claims 5, Sharma discloses a method, wherein the first shelf space usage option includes performance parameters; and detecting, by processing of image data, user item interaction events and updating performance metric data records associated with the shelf space usage option (Sharma: p0032]).  

As per Claim 6, Sharma discloses a method, wherein initiating the transaction with the first account is further in response to the performance metrics (Sharma: [0032]).  

As per Claims 7, Sharma discloses a method, non-transitory computer-readable medium, and system, further comprising finding, using the shelving property map, a set of candidate shelf space options and displaying the set of candidate shelf space options in a shelf space management interface; and wherein allocating the shelf space usage option comprises: upon receiving selection of at least one shelf space option stock through the shelf space management interface, allocating the at least one shelf space option stock within the shelf space management database system (Sharma: [0045] and [0087]).  

As per Claim 8, Sharma discloses a method, further comprising finding, using the shelving property map, a set of candidate shelf space options, calculating location-associated value of each candidate shelf space option and displaying the set of candidate shelf space options with the location- associated values in the shelf space management interface; wherein allocating the shelf space usage option comprises: upon receiving selection of at least one candidate shelf space option through the shelf space management interface, allocating the at least one candidate shelf space option within the shelf space management database system, where a resulting shelf space usage option is associated with the location- associated value (Sharma: [0032] and [0038]).  

As per Claim 9, Sharma discloses a method, further comprising receiving environment configuration record through an operator control interface; and enforcing policy specified in the environment configuration record during at least one of: allocating a shelf space usage option and selecting of the first shelf space usage option (Sharma: [0019] and [0047]).  

As per Claims 10, 15, and 20, Sharma fails to disclose a method, non-transitory computer-readable medium, and system, wherein communicating stocking directives comprises updating an inventory management system with stocking instructions; wherein at the inventory management system, presenting stocking directives in response to electronic reading of the product identifier associated with the product identity of the first shelf space usage option.

Durkee teaches a method, non-transitory computer-readable medium, and system, wherein communicating stocking directives comprises updating an inventory management system with stocking instructions; wherein at the inventory management system, presenting stocking directives in response to electronic reading of the product identifier associated with the product identity of the first shelf space usage option (Durkee: [0089]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sharma to include stocking instructions as taught by Durkee, with the inventory stocking management as taught by Sharma with the motivation of utilizing scan data to determine location the scanned item should be placed (Durkee: [0089]).

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed April 14, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub 2008/0208719 “Sharma”, in view of US Pat Pub 2020/0065748 “Durkee”, and further in view of US Pat Pub 2015/0324725 “Roesbery”.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687